DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this Examiner’s Amendment for correcting 112(b) issues discussed during a telephonic interview dated 12/02/2021 has been given by the attorney of record Mr. Steven G. Parmelee (28,790) on 12/09/2021. 

Amendments to the Claims:
This listing of claims will replace all prior versions and listing of the claims in the application.
Listing of Claims:
	
1.	(Currently amended) A method for effecting a data-based activity between network elements the method comprising:
by a control circuit configured as a stateless third-party intermediary that manages a protocol, wherein the protocol prohibits the third-party intermediary from substantively accessing [[any]] tokenized identifiers or entity-related data that, at least in part, underlie a protocol-compliant request;
receiving within a request to invoke the protocol from a first requesting network element acting as at least one of an attestor role and a requestor role a first list of tuples wherein each such tuple includes a blinded function of a tokenized identifier of an entitys at least one of first metadata and a blinded function of first entity-related data; 
s at least one of second metadata and a blinded function of second entity-related data;
determining a set of values of a blinded function of a tokenized identifier which are included in both the first list of tuples and the second list of tuples;
utilizing at least one subset of the set of values to respond to at least one of the first requesting network element and the second requesting network element, wherein, determination of such a subset is dependent, at least in part, on consideration of the first and/or the second metadata, if any; and 
wherein formulation of a response is dependent, at least in part, on consideration of values of [[a]] the blinded function of the first and/or the second entity-related data, if any.

2.	(Currently amended) The method of claim 1 wherein the first and the second requesting network elements participate in an agreement process during which they agree on the blinded function for the tokenized identifiers and the blinded function, if any, for the entity-related data.

3.	(Original) The method of claim 2 wherein the first requesting network element sets up a first session with the third-party intermediary and the second requesting network element sets up a second session with the third-party intermediary, and at least one of the 

4.	(Currently amended) The method of claim 3 wherein the ephemeral counterparty identifier or a proof of ownership of the static counterparty identifier is presented by [[a]] the respective counterparty requesting network element, as verified by the third-party intermediary by at least one of:
matching the ephemeral counterparty identifier or [[a]] the proof of ownership of the static counterparty identifier against the counterparty identifier that the requesting network element uses to identify the counterparty requesting network element to the third-party intermediary; and
verifying the proof of ownership of the static counterparty identifier against the counterparty identifier that the requesting network element uses to identify the counterparty requesting network element to the third-party intermediary, respectively.

5.	(Currently amended) The method of claim 2 wherein at least one of the blinded function for the tokenized identifiers and the blinded function for the entity-related data is agreed upon per use of the agreement process independently of any previous use of the agreement process.

a tokenized identifier.

7.	(Currently amended) The method of claim 6 wherein information representing each entity is blinded using a blinding factor that is generated by each requesting network element independently of other requesting network elements, wherein the blinding factor is removed by the requesting network element that generated the blinding factor after all tokenization processors have generated their outputs used in derivation of the tokenized identifier of the entity.

8.	(Currently amended) The method of claim 1 wherein the blinded function for blinding the entity-related data is generated so as to enable the third-party intermediary to blindly perform a function over the 

9.	(Currently amended) The method of claim 1 wherein the 
corroboration of a function of data; and
transference of a function of data.	


the corroboration entails that the first requesting network element acting as a requestor role receives within the response a function of solely- first requesting network element-submitted entity-related data, if any, wherein at least one subset of the set of values of a blinded function of a tokenized identifier which are included in both the first list of tuples and the second list of tuples is used to respond, and wherein the first requesting network element acts only as a requestor role, or as both a requestor role and an attestor role, and the second requesting network element acts as at least one of a requestor role and an attestor role; and
the transference entails that the first requesting network element acting as a requestor role receives within the response a function of solely- second requesting network element-submitted entity-related data, or a function of first requesting network element-submitted entity-related data, if any, as well as a function of second requesting network element-submitted entity-related data, wherein at least one subset of the set of values of a blinded function of a tokenized identifier which are included in both the first list of tuples and the second list of tuples is used to respond, and wherein the first requesting network element acts only as a requestor role, or as both a requestor role and an attestor role, and the second requesting network element acts only as an attestor role, or acts as both an attestor role and a requestor role.

11.	(Currently amended) An apparatus to effect a data-based activity between network elements, the apparatus comprising:
a network interface;
a control circuit operably coupled to the network interface and configured as a stateless third-party intermediary that manages a protocol, wherein: 
the protocol prohibits the third-party intermediary from substantively accessing [[any]] tokenized identifiers or entity-related data that, at least in part, underlie a protocol-compliant request; and 
wherein the control circuit is further configured to:
 receive via the network interface and within a request to invoke the protocol from a first requesting network element acting as at least one of an attestor role and a requestor role, a first list of tuples wherein each such tuple includes a blinded function of a tokenized identifier of an entity and wherein each such tuple [[may]] includes at least one of first metadata and a blinded function of first entity-related data; 
receive via the network interface and within a request to invoke the protocol from a second requesting network element acting as at least one of an attestor role and a requestor role, a second list of tuples wherein each such tuple includes a blinded function of a tokenized identifier of an entity and wherein each such tuple [[may]] includes at least one of second metadata and a blinded function of second entity-related data;
determine a set of values of a blinded function of a tokenized identifier which are included in both the first list of tuples and the second list of tuples;
utilize at least one subset of the set of values to respond to at least one of the first requesting network element and the second requesting network element, wherein, determination of such a subset is dependent, at least in part, on consideration of the first and/or the second metadata, if any; and 
wherein formulation of a response is dependent, at least in part, on consideration of values of [[a]] the blinded function of the first and/or the second entity-related data, if any.

12.	(Currently amended) The apparatus of claim 11 wherein the first and the second requesting network elements are configured to participate in an agreement process during which they agree on the blinded function for the tokenized identifiers and the blinded function, if any, for the entity-related data.

13.	(Original) The apparatus of claim 12 wherein the first requesting network element is configured to set up a first session with the third-party intermediary and the second requesting network element is configured to set up a second session with the third-party intermediary, and at least one of the first requesting network element and the second requesting network element is configured to uniquely identify a respective counterparty requesting network element to the third-party intermediary by at least one of a static counterparty identifier that was conveyed during the agreement process and an ephemeral counterparty identifier that was established during the agreement process.

14.	(Currently amended) The apparatus of claim 13 wherein the ephemeral counterparty identifier or a proof of ownership of the static counterparty identifier is presented by [[a]] the respective counterparty requesting network element, as verified by the third-party intermediary by at least one of: 
matching the ephemeral counterparty identifier or [[a]] the proof of ownership of the static counterparty identifier against the counterparty identifier that the requesting network element uses to identify the counterparty requesting network element to the third-party intermediary; and 
verifying the proof of ownership of the static counterparty identifier against the counterparty identifier that the requesting network element uses to identify the counterparty requesting network element to the third-party intermediary, respectively.

15.	(Currently amended) The apparatus of claim 12 wherein at least one of the blinded function for the tokenized identifiers and the blinded function for the entity-related data is agreed upon per use of the agreement process independently of any previous use of the agreement process.

16.	(Currently amended) The apparatus of claim 11 wherein prior to transmitting a request to invoke the protocol a requesting network element procures and stores the tokenized identifiers for the entities that are each to be represented within the request to invoke the protocol as a value comprised of a blinded function of [[the]] a tokenized identifier.

17.	(Currently amended) The apparatus of claim 16 wherein information representing [[the]] each entity is blinded using a blinding factor that is generated by each requesting network element independently of other requesting network elements, wherein the blinding factor is removed by the requesting network element that generated the blinding factor after all tokenization processors have generated their outputs used in derivation of the tokenized identifier of the entity.

18.	(Currently amended) The apparatus of claim 11 wherein the blinded function for blinding the entity-related data is generated so as to enable the third-party intermediary to blindly perform a function over the 

19.	(Currently amended) The apparatus of claim 11 wherein the 
corroboration of a function of data; and
transference of a function of data.	

20.	(Currently amended) The apparatus of claim 19 wherein:
the corroboration entails that the first requesting network element acting as a requestor role receives within the response a function of solely- first requesting network element-submitted entity-related data, if any, wherein at least one subset of the set of values of a blinded function of a tokenized identifier which are included in both the first list of tuples and the second list of tuples is used to respond, and wherein the first requesting network element acts only as a requestor role, or as both a requestor role and an attestor role, and the second requesting network element acts as at least one of a requestor role and an attestor role; and
the transference entails that the first requesting network element acting as a requestor role receives within the response a function of solely- second requesting network element-submitted entity-related data, or a function of first requesting network element-submitted entity-related data, if any, as well as a function of second requesting network element-submitted entity-related data, wherein at least one subset of the set of values of a blinded function of a tokenized identifier which are included in both the first list of tuples and the second list of tuples is used to respond, and wherein the first requesting network element acts only as a requestor role, or as both a requestor role and an attestor role, and the second requesting network element acts only as an attestor role, or acts as both an attestor role and a requestor role.


Allowable Subject Matter
The following is Examiner's statement of reasons for allowance: 
After considering the IDS documents filed 02/02/2022, an updated search revealed the following as closest and most pertinent prior arts reviewed.

Lim (US2020/0401726A1) discloses an untrusted third party facilitator consolidating individual datasets from different participants in a privacy-preserving manner. The untrusted third party facilitator and a participant jointly execute a protocol to anonymize the participant's dataset whereby the anonymized dataset may then be merged with other participants' datasets. Identity attributes in each dataset are obfuscated such that when the separate datasets are combined, the identity attributes remain obfuscated while the remaining attributes in the combined datasets may be recovered by the users.  

Hibshoosh (US2018/0288023A1) discloses a three-way exchange of secret values, with secure exponentiation performed by two of the parties, wherein a thin device is assisted by an untrusted server in performing exponentiation, and may also delegate certain homomorphic computations to a peer device. The server assists the thin device in exponentiation without receiving the actual secret exponent, although the server may still be trusted to receive and hold certain encryption parameters in confidence.

Blatt (US2021/0157932A1) discloses wherein a first and second parties' encrypted data sets may include first and second respective encrypted data and associated first and second respective encrypted identifiers. The first and second encrypted identifiers may be converted into a first and second respective sets of a plurality of elemental identifier components. Each of the plurality of elemental identifier components in each component set characterizes a distinct numeric property of the corresponding converted encrypted identifier. The first and second sets of the plurality of elemental identifier components may be composed, component-by-component, to generate a plurality of component-specific results. If the plurality of component-specific results are determined to satisfy a matching criterion indicating that the first and second encrypted identifiers match, the first and second encrypted data associated with the first and second matching encrypted identifiers may be linked.

 Patel (US2022/0004654A1) discloses preserving privacy when comparing private datasets from first and second computing systems. The second computing system identifies a first set of identifiers corresponding to records in a private database of the second computing system. The second computing system receives blinded versions of a set of identifiers corresponding to records in a private database of the first computing system. The second computing system determines an intersection or characteristic thereof of the records in the private database of the first computing system and the records in the private database of the second computing system based on matches between the blinded versions of the first and second sets of identifiers. 

Laine (US10904225B2) discloses computing a homomorphically encrypted number based on a difference between the homomorphic encryption of the receiver device value and each value in the first set of values, and based on a hash function of the encryption of the receiver device value. The method includes transmitting the homomorphically encrypted number to the receiver device for determination, at the receiver device, whether the receiver device value is in the first set of values.

Mullin (US2021/0143985A1) discloses a facilitator 030, executing identity mapping by donning a role of neutral third party to both exchange partners 010 and 020. The facilitator 030 facilitates identity mapping to create a triple-blind scenario where all the data exchanges partners 010, 020 and the facilitator 030 cannot view identifying information that are not known to each participant prior or after exchange.

The closest prior arts listed above, alone or in combination, fail to either anticipate or render obvious the claimed invention as a whole recited in claim 1, similarly stated in each of claim 11, because claim 1 recites:
 “…a stateless third-party intermediary that manages a protocol, wherein the protocol prohibits the third-party intermediary from substantively accessing tokenized identifiers or entity-related data that, at least in part, underlie a protocol-compliant request;
receiving within a request to invoke the protocol from a first requesting network element acting as at least one of an attestor role and a requestor role a first list of tuples wherein each such tuple includes a blinded function of a tokenized identifier of an entity and wherein each such tuple includes at least one of first metadata and a blinded function of first entity-related data; 
receiving within a request to invoke the protocol from a second requesting network element acting as at least one of an attestor role and a requestor role a second list of tuples wherein each such tuple includes a blinded function of a tokenized identifier of an entity and wherein each such tuple includes at least one of second metadata and a blinded function of second entity-related data;
determining a set of values of a blinded function of a tokenized identifier which are included in both the first list of tuples and the second list of tuples;
utilizing at least one subset of the set of values to respond to at least one of the first requesting network element and the second requesting network element, wherein, determination of such a subset is dependent, at least in part, on consideration of the first and/or the second metadata, if any; and 
wherein formulation of a response is dependent, at least in part, on consideration of values of the blinded function of the first and/or the second entity-related data, if any.”
 
As such, claims 1-20 are allowed.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533. The examiner can normally be reached Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571 - 272 - 3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREZOO SHERKAT/Primary Examiner, Art Unit 2494